Simmons, C. J.
This case was an application for injunction, and came before Judge Lumpkin of the Atlanta circuit. In a well-considered opinion, showing much labor and research, he granted the injunction. His opinion was made a part of the record and brought to this court, and we have directed the reporter to incorporate it in his statement of the facts of the case. It expresses our views so clearly that we content ourselves with *536referring to it for our reasons for affirming the judgment. It was argued here that the opinion of Judge Lumpkin was based on section 3424 of the Civil Code as to the distribution of estates of decedents, and that that section did not apply to debts or claims accruing after the death of the decedent. We think that the very section itself enumerates debts and claims accruing after the death of the decedent. For instance, funeral expenses are given a higher rank than taxes. Further, section 3453 does not make any exceptions. It declares positively that where an administrator sells land under a proper order of the court of ordinary, liens thereon are divested and are transferred to the fund. It makes no exception of tax liens existing at the time of the death of the decedent or of those accruing after his death and before the sale. The scheme of the legislature in adopting this law seems to have been to provide that where an administrator obtained a proper order and sold the land thereunder, every person or political division of the State should look to the fund realized from the sale for the payment of liens or claims.

Judgment affirmed.


All the Justices concurring.